     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 1 of 23 Page ID #:554



 1    Joaquin andres acosta
                                                                                m      t~,
 2    PO Box 2889                                                               ~     "` '"
                                                                                        e~`.. :`7   Ll~


 3 ~ Big Bear Lake, California                                                        ~ = -~
                                                                                     xr4:   ~.
                                                                                    :~~.~. _              5,
                                                                                                          .~.s
 4                                                                                  R`• ~'..
                                                                                      ..- .               e
                                                                                      -~ -                3.,,
 5                                                                                   ~~; -
                                                                                        ~;~         o
 6                                                                                      rA ~_       ~
                                                                                        T 1.


 7
 8                      District Court for the United States of America
 9                         Central District of California -Santa Ana
10
       Joaquin Andres Acosta, my            heirs, No. ED CV 18-369 CJC(ADS)
11     successors, assigns and agents,
       v.                                           Joaquin   Andres   Acosta: non-consent
12
       United States of America                     given, and Declaration in opposition and
13
14     U.S. Forestry San Bernardino National exceptions to ANWER KHAN'S motion
       Forest;
15                                              to dismiss, memorandum of points and
       United States Attorney General;
16                                              authorities, and proposed order.
       United States Deputy General Anwar Kahn,
17     and his domestic partner/spouse;

18     Mark R. Snyder, and         his   domestic
       partner/spouse;
19     Eileen M. Decker, and her domestic
20     partner/spouse;

21     Joseph B. Widman, and his domestic
       partner/spouse;
22     Deveree Kopp, and          her    domestic
23     partner/spouse;

24     unknown meY/women, and each of their
       assumed/presumed betrothed/spouse and
25     or domestic partners who assisted the
       above identified individuals;
26
       etc; etc; etc.
27
28
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 2 of 23 Page ID #:555



 1                                            Declaration

2
      NOW COMES Joaquin andres acosta hereby do not consent to dismissing Mr.
 3
      Khan from suit, and objecting to Mr. Khan's non-seconded motion, and taking
4
      special exception to      ANWER KHAN'S notice, his motion to dismiss, his
 5
      memorandum of points and authorities, and his proposed order. See grounds that
6
      follow:
 7
 8 PLEASE TAKE NOTICE: I was never served Mr. Khan's: 1) Notice, 2) His
 9    12(b)(1) and (6) motion, 3) his memorandum, and 4) proposed order. I only
10    became aware while perusing the Court file on 4-5-2019. In fact, Mr. Park's
11    proof of service indicates it was sent by U.S. Mail (Exhibit 1). I check my mail

12 every day. Said mail never arrived.
13
      PLEASE TAKE FURTHER NOTICE: Local Rule 7-9 purporting to requiring to
14
      file any response no later than 21 days prior to hearing is contrary to Rule of Procedure
15
      which shortens time. I do not consent to shortened time for responding under said
16
      L.R., and, Said rule shall not be observed.
17
18                                MEMORADUM &DISCUSSION

19
      PLEASE TAKE FURTHER NOTICE: We hereby shall dispense with performing
20
      the   extra   work   it   takes   to   compile    a (separate) memorandum, and       any
21
      affidavits/declarations since Mr. Park/Khan failed to include them themselves. Under
22
      necessity, all of the citations and authorities shall be inset herein.
23
24
     !I PLEASE TAKE FURTHER NOTICE: Mr. PARK and Mr. KHAN have failed to
25
      address the 1983 claims. Instead they mis-characterized all claims and wrongfully
26
      recasted them as being FEDERAL TORT CLAIMS. In fact, each of my "causes
27
      of action," are strictly §1983 claims. Therefore, his non-seconded motion fails.
28




                                                    2
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 3 of 23 Page ID #:556



 1 ~ PLEASE TAKE FURTHER NOTICE: 42 United States Code provides:
 2
 3          "Every person who, under color of any statute, ordinance, regulation, custom, or
 4          usage, of any State or Territory or the District of Columbia, subjects, or
            causes to be subjected, any citizen of the United States or other person within
 5          the jurisdiction thereof to the deprivation of any rights, privileges, or
 6          immunities secured by the Constitution and .laws, shall be liable to the party
            injured in an action at law, suit in equity, or other proper proceeding for
 7
            redress, except that in any action brought against a judicial officer for an act
 8          or omission taken in such officer's judicial capacity, injunctive relief shall not
 9          be granted unless a declaratory decree was violated or declaratory relief was
10          unavailable. For the purposes of this section, any Act of Congress applicable
            exclusively to the District of Columbia shall be considered to be a statute of
11          the District of Columbia." (R.S. § 1979; Pub. L. 96-170, § 1, Dec. 29, 1979, 93
12          Stat. 1284; Pub. L. 104-317, title III, § 309(c), Oct. 19, 1996, 110 Stat. 3853.)
13
                     FURTHER NOTICE: Congress used the phrase "Every person."
14 PLEASE TAKE
                          a private right of action against "EVERY PERSON who
15 Congress's intent gave
       under color   of any statute, ordinance, regulation, custom, or usage..." meaning
16
                any branch of government, except judicial officers who wrongfully
17 everyone in
                                        citizen...or other person...to the deprivation of
18 subjects or causes any United States
                              immunities...shall be liable to the party injured in an
19 any rights, privileges, or
                  suit in equity, or other proper proceeding for redress.
20 action at law,
21
             TAKE FURTHER NOTICE: The elements of a Section 1983 case are
22 PLEASE
                     of any rights, privileges, or immunities secured by the Constitution
23 "the deprivations
                                a "person" which is operative in this instance, and
24 and laws and regulations" by
              KHAN, whom deprived me of immunity provided under 36 C.F.R.
25 applies to
                        it, yet proceeded despite being informed at arraignment.
26 261.1(d). He ignored
27
      PLEASE TAKE FURTHER NOTICE: Section 1983 uses the word "state" in the
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 4 of 23 Page ID #:557



 1 ~ ~ phrase:
 2           "Every person who, under color of any statute, ordinance, regulation, custom, or
 3             usage, of any State or Territory or the District of Columbia...".
 4
      PLEASE TAKE FURTHER NOTICE: Defintion of the word "State."
 5
 6             Webster's dictionary definition of the word "state":
 7
                     "A political body, or body politic; the whole body of people united
 8                   under one government, whatever may be the form of the government."
 9 PLEASE           TAKE FURTHER NOTICE:                Congress used the term "state" as
10 Webster's defined it as "A political body, or body politic; the whole body of
11    people     united   under   one    government, whatever may be the form of the
12 government." The definition of state also means the Federal government and its
13 ~ employees.
14
      PLEASE TAKE FURTHER NOTICE: Section 1983 applies to the states by
15
      "operation of the Fourteenth Amendment." Without the Fourteenth amendment it
16
      would imply to operate upon federal government employment too. Since 1983 is
17
      applied to the states by operation of the Fourteenth Amendment, then Congress's
18
      intent was that it applied to federal employees and office holders alike. Therefore,
19
      this court does have subject matter jurisdiction, because Congress, when it enacted 42
20
      U.S.C. 1983, it granted both a private right and private remedy'.
21
22 PLEASE TAKE FURTHER NOTICE: This Court has jurisdiction to hear the matter
23 because of"federal questions".
24
     I PLEASE TAKE FURTHER NOTICE: Mr. Khan has filed his motion to dismiss
25
      pursuant Rule 12(1) and (6). Instead of applying the "law of the case" (which are 42
26
27
28          'Sandoval, 532 U.S. at 286.


                                                  ~'(
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 5 of 23 Page ID #:558



 1    U.S.C. 1983) to the facts in stated in my Claims, he               drifted off point that

 2 totally mis-characterized the entire case. Instead, he entirely addressed FEDERAL
 3    TORT CLAIMS ACT, which are off point matters and completely outside the
 4 scope of my pleadings (referring to Rule 12(d)) and inadequate as the claims are
 5    strictly §1983 claims. Khan's demurrer        fails   all   of   the    elements   required.

 6    Therefore, his motion completely fails.

 7
      PLEASE TAKE FURTHER NOTICE: There are no FEDERAL TORT CLAIM
 8
      causes of action, though said 1983 causes of action inter-alia do identify what
 9
      maybe classified thereas, but only support claims against wrong doings.
10
11    PLEASE TAKE FURTHER NOTICE: The initial three-pronged test for finding a
12 right enforceable under Section 1983 was set forth in Wilder v. Virginia Hospital
13 Association2. It asks whether (1) Congress intended the particular statutory provision
14    to benefit the plaintiff, (2) the provision is so vague or amorphous as to make
15 judicial enforcement difficult or impractical, and (3) the statute imposes a binding
16    obligation   on the    government3. After these inquiries, a fourth arises: (4) did

17    Congress create a comprehensive mechanism for enforcing the statute which
18    implies that it intended to deny a private right of action4? Each of these prongs
19    emerged from a        series of    Supreme Court decisions, with the first element
20    undergoing something      of   a    metamorphosis     as    it   rose   in   importance   in

21
22          2496 U.S. 498(1990).

23        3Id. at 509-512(1990). Wilder actually lists these factors in reverse order.
   However, since Blessing v. Freestone, 520 U.S. 329, 340-41 (1997), the factor which asks
24
   whether the statute benefits the plaintiff has generally been listed first. This is appropriate
25 because it has become the main battleground for the use of § 1983 to enforce federal
   statutes. While some courts seem to think that Gonzaga has entirely displaced the
26 Wilder/Blessing inquiry, Gonzaga cites the latter decisions without reservation.
27
         4Middlesex County Sewerage Authority v. National Sea Clammers Association,
28 453 U.S. 1 (1981).
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 6 of 23 Page ID #:559



 1     comparison    to the other prongs of the test. Indeed, resolution of this first
2 inquiry—the extent to which the plaintiff is "benefited" by the statute—will usually
 3     be the key to whether Section 1983 can be invoked to enforce a federal statutes.
4
      PLEASE TAKE FURTHER NOTICE: Since all "four prongs of the test have
 5
       been complied with. This Court has subject-matter jurisdiction for this §1983 action.
6
 7 ~ PLEASE TAKE FURTHER NOTICE: Mr. Khan's motion contains nothing that
 8 substantially justifies the acts KHAN committed or would exempt him from this
9 §1983 prosecution, while he acted as Assistant Attorney in the U.S. Attorney's
10 Office that were in excess of the authority his office is supposed to perform,
11     enforcing, maintaining the laws of the          United States, and to make sure the
12 immunity granted by Congress under regulation 36 C.F.R. 261.1(d) were fulfilled [cf.
13     Rule 12(c)(3)], relating to Act or Omission of a duty to honor his oath...protect me,
14 the people and my property . He failed to perform his job, the Attorney's Office
15     mission, and failed comply with immunity granted pursuant 36 C.F.R. 261.1(d). Mr.
16 Khan had the obligation to enforce             the immunity granted by congress of the
17 regulation under 42 U.S.C. §261.1(d). He also failed in his duty by failing to
18     supervised MARK SNYDER, and failed to advise the Court to dismiss the action
19 with prejudice, but he chose to ignore said proscription of Congress id. 36 C.F.R.
20
21            SMuch of the debate over private enforceability involves federal statutes enacted
       under the Constitution's Spending Clause, where the issue is whether the right to sue can
22     be inferred from a mandate to spend money in a particular way. See Pennhurst State
23     School and Hospital v. Halderman, 451 U.S. 1, 28 (1981); Houston v. Williams, 547 F.3d
       1357, 1361 (1 lth Cir. 2008)(Spending Clause legislation rarely confers a private right of
24     action on funding beneficiaries); but see Grammer v. John J. Kane Regional Centers, 570
25     F.3d 520(3rd Cir. 2009); cert. denied, 130 S. Ct. 1524(2010). In contrast, civil rights
       statutes, targeting individual discrimination against individuals, are more likely to be
26     interpreted as privately enforceable under § 1983. See, e.g., Wallace v. Chicago Housing
27     Authority, 298 F. Supp. 2d. 710, 718(N.D. Ill. 2003)(allowing use of § 1983 to sue for
       breach of Fair Housing Act,(citing Cannon v. University of Chicago, 441 U.S. 677
28    (1979)).
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 7 of 23 Page ID #:560



 1 ~ 261.1(d).
 2
      PLEASE TAKE FURTHER NOTICE: Mr. Khan's motion solely contains a hodge-
 3
      podge of citations to Appeals Court's that are OFF POINT, and solely address
 4
      items under the FEDERAL TORT CLAIMS ACT. He failed to address the §1983
 5
      causes of actions claimed.
 6
 7 PLEASE TAKE FURTHER NOTICE: Mr. KHAN fails address what demurrers
 8 require: identify the errors of form. His motion fails.
 9
     ~ PLEASE       TAKE FURTHER NOTICE: That Mr. KHAN'S demurrer actually
10
     ~ admitted all the facts of my claims.
11
12 PLEASE TAKE FURTHER NOTICE: Mr. Khan falsely asserted in his motion the
13 following: "Plaintiff has erroneously asserted common law tort claims against
14 defendant Khan,...(MTD p.4, line 10-15.)." "Here, plaintiff makes no allegation that
15 Defendant Khan was acting under color of state law, and therefore claims under section
16     1983 do not apply to him.(MTD., p8, lines 4-8)"
17
      PLEASE TAKE FURTHER NOTICE: Both Mr. PARK and KHAN have given false
18
      statements. In my claims, I plead (Compl., ¶4.48...general allegations as to KHAN).
19
20 PLEASE TAKE FURTHER NOTICE: Rule ofDecision in this Court, is the Common
21    law of England. See California Civil Code section 22.2:
22
               The common law of England, so far as it is not repugnant to or inconsistent with the
23             Constitution of the United States, or the Constitution or laws of this State, is
24             the rule of decision in all the courts of this State.
25 PLEASE TAKE FURTHER NOTICE: This Court is bound to California Civil Code,
26 Rule 22.2, through the Erie Doctrine, pursuant Section 34 of The Judiciary Act of
27     1789.
28



                                                       7
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 8 of 23 Page ID #:561



 1    PLEASE TAKE FURTHER NOTICE: The Common law is still alive and well,
 2 and applicable to private and to federal and ex Asst. U.S. Attorney Office employee:
 3     Mr. Khan. It is inconsistent for someone such as Mr. Khan to know the law, yet
 4     ignore it, intentionally disobey them or attempt to circumvent said laws.
 5
      PLEASE TAKE FURTHER NOTICE: These assertions are erroneous, as FTCA
 6
       are for loss or damage to person and property, or death. The FTCA does not address
 7
       Constitutional violations by actors employed in Federal Government, such as KHAN.
 8
       The FTCA has no corrolary for violations of            Constitutional, statute or regulation
 9
       violations, like §1983 does. Therefore, all of his assertions and defenses fail.
10
11    PLEASE TAKE FURTHER NOTICE: Throughout Mr. KHAN entire brief, he has
12 inappropriately and cited and used            Appeal Court authorities, they are all         OFF

13 POINT, and MOOT. These appeal court decisions fail.
14
      PLEASE TAKE FURTHER NOTICE: That upon filing of Mr. KHAN's demurrer
15
      (12(b) motion)he admitted to all the facts and causes of action identified in my claims,
16
       there are justiciable controversies. It would be contrary to law (42 U.S.C. 1983) to
17
       dismiss Mr. Khan from the actions.
18
19 ~ PLEASE TAKE FURTHER NOTICE: 5 United States Code §702 provides the
20 "Right of review":
21
             A person suffering legal wrong because of agency action, or adversely affected or
22           aggrieved by agency action within the meaning of a relevant statute, is entitled to
23           judicial review thereof. An action in a court ofthe United States seeking relief other
             than money damages and stating a claim that an agency or an officer or employee
24
             thereof acted or failed to act in an official capacity or under color of legal authority
25           shall not be dismissed nor relief therein be denied on the ground that it is against the
26           United States or that the United States is an indispensable party. The United States
             maybe named as a defendant in any such action, and a judgment or decree may be
27
             entered against the United States: Provided, That any mandatory or injunctive decree
28



                                                    v
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 9 of 23 Page ID #:562



 1            shall specify the Federal officer or officers(byname or by title), and their successors
              in office, personally responsible for compliance...".(Pub. L. 89-554, Sept. 6, 1966,
2
              80 Stat. 392; Pub. L. 94-574,§ 1, Oct. 21, 1976, 90 Stat. 2721.)
 3
             "...in a motion to dismiss, the material allegations of the complaint are taken as
4
              admitted". From this vantage point, courts are reluctant to dismiss complaints unless
 5
              it appears the plaintiff can prove no set of facts in support of his claim which
6             would entitle him to relief _Walter Process Equipment v. Food Machinery, 382 U.S.
              172 (1965). (see Conley v. Gibson, 355 U.S. 41 (1957).
 7

 8           "a judge cannot dismiss because of his disbelief of factual allegations." Neitzke et Al. v.
              Williams (05/01/89)490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338,57 U.S.L.W. 4493
 9

10           "ajudge cannot use a "valuejudgment" as a comparison to legal rights." Davis v. Passman
             (06/05/79) U.S. 228, 99 S. Ct. 2264,60 L. Ed. 2d 846.
11

12
      PLEASE TAKE FURTHER NOTICE: Even though my claims may claim certain
13
      common law torts, e.g., false arrest, malicious prosecution, abuse of process, infliction of
14
       emotional distress, and slander (these are not under the FTCA)the United States Supreme
15
       Court brings these principles to us:
16

17           "In my opinion, the legislature may take away from the courts, as now established,
              the power to protect certain rights and to exercise certain remedies, provided that it
18            supplies a reasonably adequate remedy in the place of the one abolished, but by the
              same token the legislature may not abolish a common law right and its remedy
19            without setting up some reasonable substitute. to attempt to do so is to deny due
              process of law within the meaning of both the state and Federal Constitutions. Crane
20            v. Hahlo,258 U. S. 142,42 S Ct. 214, Truax v. Corrigan, 257 U. S. 312, 42 S. Ct. 124,
             27 A. L. R. 375; _New York Central R. Co. v. White2 243 U.S. 188, 37 S. Ct. 247, Ann.
21            Cas. 1917 D, 629, L.R. A. 1917 D, 1; _Hanfgarn v. Mark, 289 N. Y.S. 143; In re
              Opinion of Justices, 211 Mass. 618, 98 N. E. 337. This state is committed to that
22            doctrine. The question, while not very clearly set forth, was necessarily decided in
             State ex rel. Davis-Smith Co. v. Clausen, 65 Wash. 156, 117 Pac. 1101, 37 L.R. A.
23           (N. S.) 466, and State v. Mountain Timber Co., 75 Wash. 581, 135 Pac. 645, L.R.A.
              1917D, 10. The rule was clearly stated and followed by this court in the case of
24            Casco Co. v. Thurston County, 163 Wash.666,2P. (2d)677,77 A.L.R. 622. Because of
              the space already given to this case this case, I shall not cite further authorities. It is
25            sufficient to say that whether this be the majority rule or not, clearly it is the
              reasonable rule and the one we have adopted." Blanchard v. Golden Age Brewing
26            Cow 188 Wash. 396, 426-727 (December 7, 1937).

27
      PLEASE TAKE FURTHER NOTICE: Following the simple guide of Rule 8(fl that "all
28



                                                       0
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 10 of 23 Page ID #:563



  1     pleadings shall be so construed as to do substantial justice," we have no doubt that

 2 petitioners' complaint adequately set forth a claim and gave the respondents fair notice of
 3      its basis. The Federal Rules reject the approach that pleading is a game of skill in which

 4 one misstep by counsel may be decisive to the outcome and accept the principle that the
 5      purpose of pleading is to facilitate a proper decision on the merits. cf. Maty v. Grasselli

 6      Chemical Co., 303 U.S. 197 ." Conley v. Gibson, 355 U.S. 41 (1957).

 7
        PLEASE TAKE FURTHER NOTICE: "Where rights secured by the constitution
 8
        are involved, there can be no rule making or legislation which would abrogate them."
 9
        Miranda, 384 U.S. 436, at 491.
10
11      PLEASE TAKE FURTHER NOTICE: The defendants' motion to dismiss for

12 failure to state a claim unsupported by affidavits or depositions is incomplete because
13      it requests this Court to consider facts outside the record which have not been

14 presented in the form required by Rules 12(b) (6) and 56(c). Statements of counsel
15      in their briefs or argument while enlightening to the Court are not sufficient for

16 purposes of granting a motion to dismiss or summary judgment.(motion to dismiss is
17      denied.) cf. Trinsey v. Pagliaro, (Civ. A. No. 34873) 229 F.Supp. 647 (1964). Mr.

18 KHAN failed to file an affidavit or deposition concurrent with motion to dismiss
19 ~, fails, and incomplete because KHAN requests this Court to consider facts outside of
20 the which have not been present in the form required by Rules 12(b) et seq., and
21 ail 56(c). The motion fails.
22 I,
        PLEASE TAKE FURTHER NOTICE: Mr. Khan, while in that Office caused me
23
        deprivations of constitutional rights: Grand Jury Information or Indictment, Trial by
24
        Jury, Malicious Prosecution, which he knowingly continued to prosecute after he was
25
        informed that 36 C.F.R. 261.1(d) expressly exempted me from prosecution as "fire
26
        fighting personnel," which is what I was, at that instance. More importantly, Common-
27
        law courts performed two functions: One was to apply the law to the facts. All
28



                                                      /~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 11 of 23 Page ID #:564



 1   adjudicators -French judges, arbitrators, even baseball umpires and football referees -
 2 do that. But the second function, and the more important one, was to make the law.
 3   MR KHAN THROUGHOUT THE CRIMINAL CASE FAILED TO APPLY THE
4 LAW TO THE FACTS. Hence, he is being sued pursuant                        F.R.Civ. P., Rule

 5   12(c)(3)...his individual-personal capacity. Though Mr. Khan is not a judge, arbitrator,
 6 umpire or football referee, he was required to do what the law required, DISMISS THE
 7 CRIMINAL MATTER AFTER BEING INFORMED OF THE EXCEPTION/IMMUNITY
 8   under §261.1(d). Mr. KHAN FAILED TO PERFORM HIS DUTY/OBLIGATION.
 9 Obligation implies a responsibility, and failure to take responsibility means, in his
10 office, as he intentionally mis-applied the law upon me, was a denial of my
11   constitutional rights, immunities, that Congress enacted, yet which when denied, as in
12 the Criminal case,it directly affected me for nearly two years.... and still have had much
13   emotional distress over knowing if convicted, there was a penalty of six months in prison.
14 At least the Judge recognized the wrongdoing, and found me not guilty. But, having to go
15   through that process, was an embarrassment, knowing that Khan's Office is to protect the
16 People, not screw us over, by misapplication of the laws and regulations. Now. Mr. Khan
17   wants to evade his responsibility ofmaking me whole,which §1983 allows me to enforce his
18 ~ failure to protect my rights..
19
     PLEASE TAKE FURTHER NOTICE: After Mr. Khan was informed of §261.1(d),
20
     for over a year and a half, kept investigating, kept compounding more mental anguish
21
     upon myself, knowing my actions were expressly exempt from prosecution, and other
22
     issues addressed in my Claims presented..
23
24 PLEASE TAKE FURTHER NOTICE: Mr. Khan failed to supply the necessary
25 affidavits supporting his 12(b) motion. This is another failure by Mr. Park to comply
26   with the requirements, along with other requirements, which are to address §1983

27 claims. Instead Mr. Khan and Mr. Park wrongfully mis characterize my claims as
28 suing Mr. Khan in "his official capacity." _



                                              ~
                                              (
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 12 of 23 Page ID #:565



 1 ~ B. Failure to Provide Permission from Attorney General
 2
      1. Mr. Park has made assertions that he was given permission to represent Mr. Khan who
 3
     is sued in his personal/individual capacity. We do not simply accept Mr. Park's word, or
 4
     implied assertion that he was authorized. Mr. Park must provide the written authorization
 5
     to represent, draft papers, and testify on Mr. Khan's behalf. If no proof is provided within
 6
     FIVE DAYS,it will be admitted by Mr.Park, and Mr.Khan that no authorization was given.
 7
     Further, Mr. Park, the United States Attorney's Office and Mr. Khan assent, consent and
 8
     agree that this matter is frivolous, ill-conceived, off point, and fails as a motion to
 9
     dismiss, and must be denied with prejudice, and an entry of default, without Claimant
10
     (Acosta) having to file any request for it to be done. It is agreed upon failure to
11
     present said Written Consent, that we will require the Judicial Officer must order
12
     said entry of default against Mr. Khan forthwith.
13
14 2. Moreover, Mr. Park and Mr. Khan, and the U.S. Attorney's Office failed                  to

15   Demonstrate     by providing written     proof accompanying Mr. Khan's Motion to

16 Dismiss, that the Attorney General or his delegate granted permission to the United
17   States Attorney's Office to represent ANWER KHAN who is being sued in his

18   private/personal capacity in this suit. We simply, do not accept "YOUR WORD"

19   implying that    permission was received. You must under F.R.Civ. P., Rule 8(b)(6)

20   provide strict evidence that permission was granted, when you file your reply, or

21   failing to reply you have FIVE DAYS, receipt of this non-consent.

22
     Your failure to produce shall be deemed that "no permission was Qranted," and
23
     that the "permission slip" does not exist.
24
     B. Re• Notice.
25
26   1. The papers submitted: 1) Said statements are too broad, and fail to justify relief.
27 Your motion fails to specify the relief sought, you imply rather give good grounds,
28



                                               ~~
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 13 of 23 Page ID #:566



 1     for example, "it was not me that did it" or,"                     . F.R. Civ.P. Rule
 2      7(b)(1)(C). See Moore v. Indiana, 999 F.2d 1125, 1131 (7th Cir. 1993). See also
 3 Snellman v. Ricoh, 836 F.2d 528, 532(Fed. Cir. 1987). The relief requested should be
 4 tailored to the facts of the motion and should not be stated too broadly, or the
 5      movant will risk denial of the motion. Furthermore, the papers submitted in support
 6 of the motion must justify the relief. Gaskin v. Pennsylvania, 231 F.R.D. 195 n.l
 7 (E.D. Pa 2005)(denying motion to intervene that failed to state type of intervention
 8     sought on grounds for motion and did not provide proposed pleading. Moore's
 9 Federal Practice 3d ed.). The notice is void and improper and inadequate as to bullet
10      point number one, two and three referring to the Federal Tort Claims Act, 28 U.S.C.
11      2679(a), and the Case Kennedy v. United States Postal Service, 145 F. 3d 1077,
12      1078 (9th Cir. 1998); and Section 1983.
13
       Rebuttal: Federal Tort Claims Act does not apply in this case, and mere mention is
14
       a complete mis-characterization of what Congress enacted for §1983 claims. We
15
       ~ make mention of the Federal Tort Form number SF95, and recite relevant
16
       parts, which said form is made reference to and incorporated as though fully set
17
       forth herein (E~ibit 1):
18
19            1. The header of the form states: "Claim for Damage, Injury, or Death."

20            2. Box 1:
21 j          3. Box 2:
22
              4. Box 3: Type of employment: Military or Civilian.
23
              5. Box 4: Date of Birth
24
              6. Box 5: Marital status.
25
26            7. Box 6: Date and day of accident.

27            8. Box 7: Time.
28



                                            ~~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 14 of 23 Page ID #:567




 1         9. Box 8: Basis of damage, injury or death.
2           10. Box 9: Property damage.
3
            1 1. Box 10: Personal injury/wrongful death.
4
            12. Box 11: Witnesses.
5
           13. Box 12: Amount of claim: Box 12a: property damage; B)x 12b: personal injury;
6
           Box 12c. wrongful death; Box 12d: Total.
7
            14. Box 13a. Signature of Claimant.
8
9           15. Box 13b. Phone number of person signing form.

10          16. Box 14: Date of Signature.

11          17. Box 15: Do you carry accident insurance?
12
           18. Box 16: Have you filed a claim on your insurance carrier in this instance, and if
13         so, is it full coverage or deductible?
14          19. Box 17: If deductible, state amount.
15
           20. Box 18: If a claim has been filed with your carrier, what action has your insurer
16         taken or proposed to take with reference to your claim?
17
           21. Box 19: Do you carry public liability and property damage insurance?
18
     (Reverse of Document:)
19
20         "A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A
           FEDERAL AGENCY RECEIVES FROM A CLAIMANT, HIS DULY
21         AUTHORIZED AGENT, OR LEGAL REPRESENTATIVE, AN EXECUTED
           STANDARD FORM 95 OR OTHER WRITTEN NOTIFICATION OF AN
22         INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY DAMAGES IN A
           SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
23         INJURY,OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE
           INCIDENT. THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE
24         FEDERAL AGENCY WITHIN TWO YEARS AFTER THE CLAIM ACCRUES."

25         The Amount claimed should be substantiated by competent evidence as follows:
           ¶"(a)IN support ofthe claim for personal injury or death,the claimant should submit
26         a written report by the attending physician, showing the nature and extent of the
           injury, the nature and extent of treatment, the degree of permanent disability, if any,
27         the prognosis,and the period of hospitalization, or mca~acitation, attaching itemized
           bills for medical, hospital, or burial expenses actually incurred.
28



                                             l~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 15 of 23 Page ID #:568




 1         ¶(b) In support of claims for damage to property, which has been or can be
           economically repaired, the claimant should submit at least two itemized signed
2          statements or estimates by reliable, disinterested concerts, or, if payment has been
           made, the itemized signed receipts evidencing payment.
 3
           ¶(c)In support ofclaims for damage to property which is not economically repairable,
4          or ifthe property is lost or destroyed, the claimant should submit statements as to the
           ongfinal cost ofthe property, the date of purchase, and the value of the property, both
 5         before and after the accident. Such statements should be by disinterested competent
           persons, preferably reputable dealers or officials familiar with the type of property
6          damaged,or by two or more competitive bidders,and should be certified as beingjust
           and correct.
 7
           ¶(d)[omitted, as irrelevant.]
 8
 9   My Rebuttal: Claim Form SF 95 expressly states: "Accompanied by a claim for

10   money damages in a sum certain for injury to or loss of property, personal injury to

11   or loss of property, personal injury or death alleged." Overall, each of the boxes One
                                                                              death. None
12 through Nineteen, is for injury to or loss of property, personal injury or
13 of these apply to my §1983 case, as:
14         1)I never sustained any injury to or loss of property,
15
           2)I never was personally injured(but received emotional distress)or loss ofproperty,
16
           3)I did not have any injury to or loss of property, 4) I did not have any personal
17         injury, and,
18
           4)I did not die.
19
     Here, if I did fill out the claim form and submitted it, it would fail to apprise
20
     defendant ANWER        KHAN of any          constitutional     violations   he   committed
21
     during his participation of prosecution of me commenced August 2015, and would
22
     be summarily denied. Said claim form asks for information that is irrelevant to
23
     the instant matter, which are Section 1983 claims, for constitutional violations.
24
     The Claim Form SF 95, does not address constitutional violations by this federal
25
     employee as required by §1983. Addressing the violations of Constitutional law, federal
26
     law,under the FEDERAL TORT CLAIMS ACT,is entirely impermissible. The FEDERAL
27
28



                                               ~~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 16 of 23 Page ID #:569




 1   TORT CLAIMS ACT refers to "Agency6 of the United States." The U.S. Attorney's
2 Office is not an agency of the United States.               It is a part of the Judiciary

 3 Department, created by the Judiciary Act of 1789, along with the Office of Attorney
4    GeneYal and the United States Marshals Service, under the Executive Branch of
 5 government.
6
     Generally, the Federal Tort Claims Act is the exclusive remedy for all common
7
     law torts committed by federal employees while acting within the scope of their
 8
     office or employment. 28 U.S.C. § 2679(b)(1). However, the immunity conferred by
9
     FELRTCA does not extend or apply to suits against federal employees for violation
10
     of the Constitution or federal statutes.
11
12 "Generally, the plaintiff suing a government officer may not obtain judicial relief if
13   he has not first e~austed his/her administrative remedies." See Allen v. Grand

14   Central Aircraft Co., 347 U.S. 535, 553 (1954); Aircraft &Diesel Corp. v. Hirsch,

15   331 U.S. 752 (1947). Exhaustion is also required in Federal Tort Claims Acts suits,

16 28 U.S.C. § 2675(a), Privacy Act suits, 5 U.S.C. § 552a, in suits challenging adverse
17   personnel actions, and in many other contexts.

18
19          6"Employee of the government" includes(1) officers or employees of any federal
     agency, members of the military or naval forces of the United States, members of the
20   National Guard while engaged in training or duty under section 115, 316, 502, 503, 504,
21   or 505 of title 32, and persons acting on behalf of a federal agency in an official capacity,
     temporarily or permanently in the service of the United States, whether with or without
22   compensation, and (2)any officer or employee of a Federal public defender organization,
23   except when such officer or employee performs professional services in the course of
     providing representation under section 3006A of title 18. "Acting within the scope of his
24   office or employment", in the case of a member of the military or naval forces of the
25   United States or a member of the National Guard as defined in section 101(3) of title 32,
     means acting in line of duty.(June 25, 1948, ch. 646, 62 Stat. 982; May 24, 1949, ch. 139,
26   § 124, 63 Stat. 106; Pub. L. 89-506, § 8, July 18, 1966, 80 Stat. 307; Pub. L. 97-124, § 1,
     Dec. 29, 1981, 95 Stat. 1666; Pub. L. 100-694, § 3, Nov. 18, 1988, 102 Stat. 4564; Pub.
27
     L. 106-398, § 1 [[div. A], title VI, § 665(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A-169;
28   Pub. L. 106-518, title IV, § 401, Nov. 13, 2000, 114 Stat. 2421.)



                                                1~
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 17 of 23 Page ID #:570



 1 ~ PLEASE TAKE FURTHER NOTICE: 28 U.S. Code §2680. Exceptions. The provisions
 2 of this chapter and section 1346(b) of this title shall not apply t~
 3
          (h) Any claim arising out of assault, battery, false imprisonment, false arrest,
 4         malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or
           interference with contract rights: Provided, That, with regard to acts or omissions of
 5         investigative or law enforcement officers of the United States Government, the
           provisions of this chapter and section 1346(b) of this title shall apply to any claim
 6         ansing, on or after the date of the enactment of this proviso, out of assault, battery,
          false imprisonment, false arrest, abuse of process, or malicious prosecution. For the
 7         purpose of this subsection, "investigative or law enforcement officer" means any
           officer of the United States who is embowered by law to execute searches, to seize
 8         evidence, or to make arrests for violations of Federal law.

 9
                                                                 not sue for any
10 PLEASE TAKE FURTHER NOTICE: In these actions, we did
   common law torts committed by KHAN. We also did no sue under FTCA, which
11
   under §2679(b)(1) requires administrative exhaustion. We sued under §1983 for
12 Constitutional violations under color of authority.
13 PLEASE TAKE FURTHER NOTICE: Mr. Khan is not being sued in his Official
14 Capacity.
15
     PLEASE TAKE FURTHER NOTICE: Mr. Khan is being sued as defined in the claim,
16
     p.3, ¶2.3: "Anwar Kahn in his individual capacity; and, his assumed/presumed or actual
17
     betrothed and/or domestic partner;".
18
19 PLEASE TAKE FURTHER NOTICE: Mr. Khan's claims inferring or expressly
20 identifying him being prosecuted Officially is improper mischaracterization ofhow KHAN
21   is being sued, inter-alia, is an inadequate excuse, and a bald faced lie and are intentional
22 misrepresentations committed by Mr. Park, and Khan.
23
     PLEASE TAKE FURTHER NOTICE: Further, misrepresentation, lie and complete
24
     mis-characterization of the use and the insertion of material that: "Claims under 42
25
     U.S.C. § 1983 are not applicable to a federal official". Including, mis-citing Kennedy
26
     v. United States Postal Service, 145 F.3d 1077, 1078 (9th Cir. 1998). In Kennedy, her
27
     claims were based on the Federal Tort Claims Act("FTCA"). In this case, the Court held
28



                                                 ~~
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 18 of 23 Page ID #:571



 1     "her claims are precluded by the Postal Reorganization Act and the Civil Service Reform Act
 2 ("CSRA".)." Further, the court held:"A claim against the United States Postal Service, was
 3     not a claim against the United States. See Continental Cablevision v. United States Postal
 4 Serv., 945 F.2d 1434, 1440(8th Cir. 1991)
 5
       PLEASE TAKE FURTHER NOTICE: This instant case is not brought under the
 6
       FTCA,but pursuant 42 U.S.C. 1983, upon a man who "acted under color of authority
 7
       violating my constitutional rights to "trial by jury, right to a Grand Jury indictment,
 8
       and a host of federal laws, regulations, immunities, being within the area where the
 9
       United States has authority.       Therefore, the Kennedy case is off point, and fails to
10
       support this motion for the reasons identified by the Court, and, because that case
11
       addressed the Kennedy's claims under the FTCA, supra, it did not address §1983
12
       claims, like this instant case does.
13
14 PLEASE TAKE FURTHER NOTICE: The 42 U.S.C. 1983 has its roots based on the
15     Fourteenth Amendment, which primaty purpose of the 1871 Act was "to enforce the

16 Provisions of the Fourteenth Amendment." 17 Stat. 13; see, e.g., Lynch v. Household
17 Finance Corp., 405 U.S. 538, 545 (1972); Monroe v. Pape, 365 U.S. 167, 171 (1961); see
18     also Cong. Globe,42 Cong., 1st Sess., App. 68, 80, 83-85. And has long been recognized

19 that "different problems of statutory meaning is presented by the enactments from
20 constitutional sources. However,this case turns on the fact of constitutional provisions and
21     related statute of universal applicability. I did suffer deprivations ofrights, immunities and

22 privileges under federal law, by KHAN. Therefore, as Section 1983 is applicable to KHAN
23     who, at the time Office as an Assistant under the United States Attorney's Office, he did

24 violate §1983s proscriptions. The fact of the matter turns because of §1983s provisions
25     expressly declaring:

26           "Every person who, under color of any statute, ordinance, regulation, custom,
27           or usage, of any State or Territory or the District of Columbia, subjects, or causes
28 I         to be subjected, any citizen of the United States or other person within the




                                                   ~~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 19 of 23 Page ID #:572



 1          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
2           secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress, except that in
 3          any action brought against a judicial officer for an act or omission taken in such
4           officer's judicial capacity,...".
 5 PLEASE TAKE FURTHER NOTICE: Mr. Khan while in Office as an assistant
6 I United States Attorney, he did commit violations of 1983 because KHAN was within
71
    a federal territory within the State of California at the time. His actions squarely
 8   place him in a federal territory as defined within §1983, which the United States
9 District Court, controlled by the United States government, which iss where I was
10 prosecuted, and found "not guilty" is a federal enclave within United States Territory.
11   Federal Buildings are not controlled by a state.
12
     PLEASE TAKE FURTHER NOTICE: Moreover, since the Office of the United
13
     States was acting in California, maybe the U.S. Attorneys Office had no jurisdiction
14
     to prosecute a Californian, as well. as the federal court had no jurisdiction to hear the
15
     matter, as the United States District Court in the Central district was not reseded
16
     back to the United States by California. If this is so, then what happened makes these
17
     events even more egregious than previously contemplated. What this further brings to
18
     mind is that the land that lies within San Bernardino county California, was either sold,given
19
     away under land patents issued by the United States(pursuant the terms ofthe TREATY OF
20
     GUADALUPE HIDALGO)prior to or shortly after California was Admitted to the Union
21
     of the Several States. Further, the land that is called San Bernardino National Forest, was
22
     taken over solely by Executive Fiat, which is essentially, an ACT OF WAR BY THE
23
     UNITED STATES against the people of California/California state, and/or was done in
24
     excess ofthe Presidential powers granted to him by the Organic Constitution (1789/91).
25
     These being so, every action brought by any person acting under the employ of the United
26
     States initiating criminal process without the benefit of a Grand Jury information or
27
     indictment, .e.g., forest service law enforcement, including those in the United States
28



                                                   [~
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 20 of 23 Page ID #:573




 1   Attorneys Office are guilty of violation of your Oaths of Office, which is tantamount to acts
2 of treason/sedition, assault, battery, emotional distress to me, as well             as   other

 3   men/women/persons who have not been identified herein, makes this little problem
4 pandemic governmental fraud and is of epic proportions !
5
           CONGRESS DID NOT MAKE EXCEPTIONS IN SECTION §1983
6
          TO ANY FEDERAL EMPLOYEES EXCEPT JUDICIAL OFFICERS
7
                  FURTHER NOTICE: In fact, prior to and including the 1996
8 PLEASE TAKE
                            L. 104-317)Congress only made one exception to this law,
9 Amendment to §1983, (Pub.
                                          of first sentence ", except that in any action brought
10 inserted before the period at end
                                   an act or omission taken in such officer's judicial capacity,
1 1 against a judicial officer for
                                                 a declaratory decree was violated or declaratory
12 injunctive relief shall not be granted unless
                                            not except any person in the Federal Government's
13 relief was unavailable." Congress did
                              of          States.
14 employee, nor to any agency the United
15 PLEASE TAKE FURTHER NOTICE: Section 1983 claims are not dependent on the
16 prerequisites offirst having to file a claim,in order to perfect administrative process, if you
17 were filing under the FEDERAL TORT CLAIMS ACT,28 U.S.C. 2679(a), prior to filing
18 the action.
19
     PLEASE TAKE FURTHER NOTICE: Liability under Section 1983 "attaches only to those
20
     wrongdoers `who 2 carry a badge of authority of a State and represent it in some capacity,
21
     whether they act in accordance with their authority or misuse it."' National Collegiate
22
     Athletic Assn v. Tarkanian, 4 488 U.S. 179, 191 (1988)(quoting Monroe v. Pape, 365 U.S.
23
     167, 172 (1961)).
24
25 PLEASE TAKE FURTHER NOTICE: The United States Attorneys' Office mission
26 statement:
27                 "Charged with ensuring "that the laws be faithfully executed," the 93 United
                   States Attorneys work to enforce federal laws throughout the country...".
28


                                                   U
 Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 21 of 23 Page ID #:574



 1   PLEASE TAKE FURTHER NOTICE: Here, Mr. Park upon being appointed, and
2 entering Office as an assistant, he was "charged with ensuring `that the laws be faithfully
 3 executed,' the 93 United States Attorneys work to enforce federal laws throughout the
4 country." In the capacity that he is serving, he is violating the United States Attorneys
 5   Office mission statement by acting contrary to his duty to "faithfully execute the laws", and
6 in violation ofthe USAO's mission statement. Mr.Khan as a former Assistant United States
7 attorney, and now Mr. Park as a current Assistant United States Attorney, is charges with
8    enforcement of civil rights statutes. They both have failed to comply: 1) When Khan
9 continued to prosecute me,and,2)When Mr.Park has failed to do the same thing Khan did,
10 failing to "execute"the laws"the 1983 statute. Instead he uses a bunch ofuseless hyperbole.
11
   PLEASE TAKE FURTHER NOTICE:                        28 U.S. Code § 1343. Civil rights and
12 elective franchise
13         (a)The district courts shall have originaljurisdiction ofany civil action authorized by
            law to be commenced by any person:
14
           (1) To recover damages for injury to his person or property, or because of the
15          deprivation ofany right or privilege of a citizen ofthe United States, by any act done
           in furtherance of any conspiracy mentioned in section 1985 of Title 42;
16         (2) To recover damages from any person who fails to prevent or to aid in
            preventing any wrongs mentioned in section 1985 of Title 42 which he had
17          knowledge were about to occur and power to prevent;
18        (3)To redress the deprivation, under color of any State law,statute, ordinance,
           regulation, custom or usage, of any right, privilege or immunity secured by the
19         Constitution of the United States or by any Act of Congress providing for equal
           rights of citizens or of all persons within the jurisdiction of the United States;
20
           (4) To recover damages or to secure equitable or other relief under any Act of
21          Congress providing for the protection of civil rights,including the right to vote.
22         (b) For purposes of this section—
23                (1)the District of Columbia shall be considered to be a State; and

24                (2) any Act of Congress applicable exclusively to the District of Columbia
                   shall be considered to be a statute ofthe District of Columbia. Effective Date
25                 of 1979 Amendment. Pub. L. 96-170, § 3, Dec. 29, 1979, 93 Stat. 1284,
                   provided that:"The amendments made by this Act[amending this section and
26                 section 1983 of Title 42, The Public Health and Welfare] shall apply with
                   respect to any deprivation of rights, privileges, or immunities secured by the
27                 Constitution and laws occurring after the date of the enactment of this Act
                  [Dec. 29, 1979]."
28


                                                2~
     Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 22 of 23 Page ID #:575




 1                                         CONCLUSIONS
 2 The motion to dismiss completely fails, as no one has"seconded"the motion. Judges cannot
       second. There is no second because of an opposition being filed.
 3
 4
       Assertions of the defense that Federal Tort Claims do not apply to government actors is
 5
       erroneous under §1983 statute.
 6
       Mr. Khan's defenses are off point, misleading, and fail.
 7
 8
       12(b) motions must be accompanied by the concurrent filing of an Affidavit when the
 9
       motion iffiled. Mr.Park and Mr. Khan know these rules, but failed to comply. The motion
10
       fails.
11
12                                             RELIEF

13
      ~ Since I have not consented to the motion/demurrer, Court must deny with prejudice said
14
       motion.
15
                                                                                           motion
16 Since the notice fails to state all the reasons contained within the motion itself, the
17 fails.
18 ~ This Court must deny said motion on the foregoing grounds, and citations.
19
   ~ Any relief that is supplemental to the above, or agreed to at the hearing.
20
21
       Under penalty of perjury, this ~~ay of April, in the Year of Our Lord, two
22
       thousand nineteen.
23
                                                                                          f
24
25                                                       />       L/cam                 ~f~~~~
                                                       ~saquin~andres acosta.
26
27
28

                                                  22
  Case 5:18-cv-00369-CJC-ADS Document 85 Filed 04/12/19 Page 23 of 23 Page ID #:576




                                         PROOF OF SERVICE OF DOCUMENT
am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Monique Gonzales


A true and correct copy of the foregoing document entitled (specify): (3) copys
Joaquin andres Acosta' non-consent given and declaration in opposition and exceptions to ANWER KHANS motion
to dismiss memorandum of points and authorities and proposed order

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEFI: Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
                     checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Joaquin andres Acosta: non-consent given, and declaration in opposition and exceptions to ANWER KHANS motion
 to dismiss, memorandum of points and authorities„ and proposed order.



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL !state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         , I served
the following persons and/or entities by personal delivery, overnight mail service, or  (for those who consented   in  writing to
such service method), by facsimile transmission    and/or email  as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                      ❑ Service information continued on attached page

 declare under penalty of perjury under the laws of the United States that the foredo ng is true and correct.

04/12/2019          Monipue Gonzales                                                                  ~'~
 Date                        Printed Name                                                         ignature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2072                                                                                           F 9013-3.1.PROOF.SERVICE

                                                                      2~
